W. Allen, J.
The defendant did more than to restore the goods he had wrongfully taken. He carried them to a place designated by the plaintiff, and stored them there for him. This was a sufficient consideration for a release or waiver by the plaintiff of the damages for the taking, and the instructions given to the jury were correct.
It is objected that the agreement on which the defendant relies was made on the Lord’s day, and that, for that reason, the defendant cannot avail himself of it. It is a sufficient answer that that objection was not taken in the court below, and no ruling was asked or made in regard to it.

Exceptions overruled.